       Case 1:20-cv-00293-HSO-JCG Document 1 Filed 09/11/20 Page 1 of 4




                        IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                                 SOUTHERN DIVISION

UNITED STATES OF AMERICA,                                                            PLAINTIFF,

v.                                           CIVIL ACTION NO. 1:20-cv-293-HSO-JCG

$21,480.00 UNITED STATES CURRENCY;
ONE GLOCK .45 CALIBER, 30 SEMI-
AUTO PISTOL, SERIAL NUMBER NUA172;
TEN ROUNDS OF .45 CALIBER
AMMUNITION; ONE GLOCK .45 CALIBER
MAGAZINE; TWO LG MOBILE
TELEPHONES; ONE APPLE iPHONE; ONE
SAMSUNG GALAXY J7 MOBILE
TELEPHONE; AND ONE SAMSUNG GALAXY
NOTE 9 MOBILE TELEPHONE,                                             DEFENDANT PROPERTY.

                    VERIFIED COMPLAINT FOR FORFEITURE IN REM

       The United States of America, by and through its United States Attorney and the

undersigned Assistant U.S. Attorney for the Southern District of Mississippi, brings this Verified

Complaint for Forfeiture in rem, in accordance with Rule G(2) of the Supplemental Rules for

Admiralty and Maritime Claims and Asset Forfeiture Actions (“the Supplemental Rules”) and the

Federal Rules of Civil Procedure, and alleges as follows:

                                 NATURE OF THE ACTION

       1.      This is an action by the United States seeking forfeiture of the following:

               a.     $21,480.00 United States Currency;

               b.     One (1) Glock, .45 caliber, 30 semi-auto Pistol, Serial Number
                      NUA172;

               c.     Ten (10) rounds of .45 caliber ammunition;

               d.     One (1) Glock .45 caliber magazine;

               e.     Two (2) LG mobile telephones;



                                                 1
       Case 1:20-cv-00293-HSO-JCG Document 1 Filed 09/11/20 Page 2 of 4



               f.     One (1) Apple iPhone;

               g.     One Samsung Galaxy J7 mobile telephone; and

               h.     One (1) Samsung Galaxy Note 9 mobile telephone,

(the “defendant property”) which were seized from Abdul Yamil Mendoza and Albert Paulino

Leal. The defendant property is subject to forfeiture under 21 U.S.C. § 881, because the defendant

property was involved in, was facilitating, or constitutes the proceeds of drug trafficking, in

violation of 21 U.S.C. §§ 841 (drug trafficking) and 846 (drug conspiracy).

                                 THE DEFENDANT IN REM

       2.      The defendant property consists of

               a.     $21,480.00 United States Currency;

               b.     One (1) Glock, .45 caliber, 30 semi-auto Pistol, Serial Number
                      NUA172;

               c.     Ten (10) rounds of .45 caliber ammunition;

               d.     One (1) Glock .45 caliber magazine;

               e.     Two (2) LG mobile telephones;

               f.     One (1) Apple iPhone;

               g.     One Samsung Galaxy J7 mobile telephone; and

               h.     One (1) Samsung Galaxy Note 9 mobile telephone,

which were seized by the U.S. Homeland Security Investigations on March 1, 2019, in Gulfport,

Mississippi, within the Southern District of Mississippi, Southern Division.

                                JURISDICTION AND VENUE

       3.      This Court has jurisdiction over an action commenced by the United States pursuant

to 28 U.S.C. § 1345, and over an action for forfeiture in rem under 28 U.S.C. § 1355.




                                                2
       Case 1:20-cv-00293-HSO-JCG Document 1 Filed 09/11/20 Page 3 of 4




       4.      Venue is proper in the Southern Division of the Southern District of Mississippi

pursuant to 28 U.S.C. §§ 1355(b)(1)(A) and 1395(a), because acts and/or omissions giving rise to

the forfeiture occurred in this district and/or pursuant to 28 U.S.C. § 1395(b), because the

defendant property was found and seized in this District.

                                  BASIS FOR FORFEITURE

       5.      The defendant property is subject to forfeiture under 21 U.S.C. § 881 because the

defendant property is involved in, was facilitating, or constitutes the proceeds of drug trafficking,

in violation of 21 U.S.C. §§ 841 (drug trafficking) and 846 (drug conspiracy).

       6.      The Controlled Substances Act, 21 U.S.C. § 801, et seq., and 21 U.S.C. § 881 make

subject to forfeiture to the United States any proceeds derived, and any facilitating property, from

any knowing violation of 21 U.S.C. §§ 841(a)(1), 846, and 848, which is drug distribution, drug

conspiracy, and continuing criminal enterprise.

       7.      Title 21 U.S.C. § 881(h) provides that all right, title, and interest in property

described in 21 U.S.C. § 881(a) shall vest in the United States upon commission of the act giving

rise to forfeiture under 21 U.S.C. § 881.

                               FACTS AND CIRCUMSTANCES

       8.      A detailed account of the facts and circumstances of the search and seizure at issue

and the basis for this instant forfeiture action is set out in the Declaration of Homeland Security

Investigations Special Agent Lee Robinson, attached hereto as Exhibit “A” and fully incorporated

herein by reference.

                                     CLAIM FOR RELIEF

       9.      Plaintiff United States requests that the Clerk of Court for the U.S. District Court

for the Southern District of Mississippi issue an Arrest Warrant in rem for the arrest of the



                                                  3
       Case 1:20-cv-00293-HSO-JCG Document 1 Filed 09/11/20 Page 4 of 4




defendant property under Supplemental Rule G(3)(b), which the United States will execute upon

the defendant property located in the custody of the HSI under 28 U.S.C. § 1355(d) and

Supplemental Rule G(3)(c).

       10.     Plaintiff United States prays that process issue to enforce the forfeiture of the

defendant property and that all persons having an interest in the defendant property be cited to

appear and show cause why the forfeiture should not be decreed, and that this Court decree

forfeiture of the defendant property to the United States for disposition according to law and that

this Court grant the United States such further relief as this Court may deem just and proper,

together with the costs and disbursements in this action.



       Respectfully submitted, this the 11th day of September, 2020.

                                                     D. MICHAEL HURST, JR.
                                                     United States Attorney


                                                     /s/ Shundral H. Cole
                                                     SHUNDRAL H. COLE
                                                     Assistant United States Attorney
                                                     1575 20th Avenue
                                                     Gulfport, MS 39501-2040
                                                     (228) 563-1560 Telephone
                                                     (228) 563-1571 Facsimile
                                                     MBN: 103003
                                                     shundral.cole@usdoj.gov




                                                 4
      Case 1:20-cv-00293-HSO-JCG Document 1-1 Filed 09/11/20 Page 1 of 8



                       IN THE UNITED STATES DISTRICT COURT
                         SOUTHERN DISTRICT OF MISSISSIPPI
                                SOUTHERN DIVISION

               DECLARATION IN SUPPORT OF VERIFIED COMPLAINT

       Under 28 U.S.C. § 1746, I, Lee Robinson, Special Agent, Department of Homeland

Security, Homeland Security Investigations, Gulfport, Mississippi, make the following unsworn

declaration, under the penalty of perjury, pertinent to the above-styled and numbered case:

I.     Introduction

       1.      This affidavit is made in support of a Verified Civil Complaint for forfeiture of

property seized pursuant to an ongoing investigation resulting in a valid traffic stop. There is

probable cause to believe that the property was involved in or constitutes the proceeds of drug

trafficking, in violation of 21 U.S.C. §§ 841 (drug trafficking) and 846 (drug conspiracy), and is

therefore subject to forfeiture under 21 U.S.C. § 881. This affidavit is based upon my personal

knowledge and experience obtained as case agent in the above case and information I have

received from other law enforcement officials.

II.    Declarant’s Background and Experience

       2.      I am a Special Agent with the Department of Homeland Security, Homeland

Security Investigations (HSI) and have been so employed since February 2003. As an HSI Special

Agent, I have attended specialized training course in conducting improper importation/smuggling

investigations. Prior to my present employment, I was employed by the City of Mobile, Alabama,

Police Department for six years.

       3.      By virtue of my employment as a law enforcement officer, I have performed and

continue to perform various duties, including, but not limited to:

               a.      Participating in and conducting investigations resulting in the arrests
                                                 1


                                                                EXHIBIT A
      Case 1:20-cv-00293-HSO-JCG Document 1-1 Filed 09/11/20 Page 2 of 8



                      and convictions of individuals who have smuggled, received, and
                      distributed illegal drugs, as well as the seizure and forfeiture of
                      contraband and proceeds derived from the sale of those illegal drugs;

              b.      Participating in and conducting investigations concerning the
                      concealment of assets derived from the sale of illegal drugs,
                      including money, bank accounts, vehicles, and homes, and the
                      identification of co-conspirators through the use of ledgers,
                      telephone bills and records, and photographs;

              c.      Conducting various types of electronic surveillance;

              d.      Executing search and arrest warrants;

              e.      Debriefing defendants, witnesses and informants, as well as others
                      who have knowledge of the distribution and transportation of
                      controlled substances, and of the laundering and concealing of illicit
                      proceeds; and

              f.      Participating in traffic stops of persons suspected of transporting
                      controlled substances and/or proceeds of the sale of controlled
                      substances.

       4.     Through training and experience, and through the training and experience of other

narcotics agents with whom I have talked, I have learned the following:

              a.      That large-scale drug traffickers maintain and handle large amounts
                      of United States currency in order to finance their ongoing drug
                      business;

              b.      That it is common practice for large-scale drug traffickers to secrete
                      contraband, proceeds of drug sales, and records of drug transactions
                      in locations within their residences, vehicles, and/or place of
                      business to conceal them from law enforcement authorities;

              c.      That it is a common practice for large-scale drug traffickers to travel
                      to distribution areas to facilitate their trafficking; that after
                      purchasing drugs, the drug trafficker will transport, or cause to be
                      transported, drugs to other areas for distribution; and that the
                      methods of transportation include, but are not limited to, rental and
                      private automobiles;

              e.      That, generally, illegal drugs are transported north from Mexico into
                      the United States, while drug proceeds are transported south from
                      the United States into Mexico;
                                                2


                                                               EXHIBIT A
       Case 1:20-cv-00293-HSO-JCG Document 1-1 Filed 09/11/20 Page 3 of 8



              f.     That couriers for drug traffickers continually buy, trade, and sell
                     vehicles in an attempt to elude law enforcement, since couriers
                     believe by obtaining a newly registered vehicle (or a different
                     vehicle), that any past wrongdoing or information obtained by law
                     enforcement related to their previous vehicle will not be found;

              g.     That members of drug trafficking organizations often use multiple
                     mobile telephones. Much like continually changing vehicles and
                     registrations, couriers and drug traffickers believe that changing
                     mobile telephones will help elude law enforcement;

              h.     That, in an effort to avoid law enforcement detection, members of
                     drug trafficking organizations frequently use inexpensive, prepaid
                     cellphones, often called “drop phones,” because they can be used to
                     communicate between members of the organization and discarded
                     easily; and

              i.     That the Courts have recognized unexplained wealth is probative
                     evidence of criminal violations by pecuniary gain, in particular
                     trafficking in controlled dangerous substances. See United States v.
                     Chagra, 669 F.2d 241, 256 (5th Cir. 1982), overruled on other
                     grounds.

III.    Property to be Forfeited

        5.    a.     $21,480.00 United States Currency;

              b.     One (1) Glock, .45 caliber, 30 semi-auto Pistol, Serial Number
                     NUA172;

              c.     Ten (10) rounds of .45 caliber ammunition;

              d.     One (1) Glock .45 caliber magazine;

              e.     Two (2) LG mobile telephones;

              f.     One (1) Apple iPhone;

              g.     One Samsung Galaxy J7 mobile telephone; and

              h.     One (1) Samsung Galaxy Note 9 mobile telephone.

IV.     Facts and Circumstances

        6.    In November 2018, the Department of Homeland Security, Border Enforcement


                                              3


                                                            EXHIBIT A
      Case 1:20-cv-00293-HSO-JCG Document 1-1 Filed 09/11/20 Page 4 of 8



Security Task Force, Gulfport, Mississippi, received information from a confidential informant

(CI) regarding a drug trafficking organization distributing cocaine in the United States. The CI,

purportedly a supplier of cocaine, stated the organization wished to purchase 20 kilograms of

cocaine.

       7.     On November 15, 2018, ABDUL YAMIL MENDOZA traveled to Gulfport,

Mississippi, to meet with the CI. Agents observed the meeting between the CI and MENDOZA

as they discussed the future purchase of 20 kilograms of cocaine from the CI. A short time later,

a law enforcement officer, acting in an undercover capacity, arrived at the meeting site with 2

kilograms of cocaine hydrochloride in his/her vehicle. The CI and MENDOZA entered the

undercover agent’s vehicle to inspect the cocaine. Following the inspection, the undercover agent

left and the CI and MENDOZA continued their negotiations. At the conclusion of the meeting,

MENDOZA agreed to purchase 20 kilograms of cocaine for $27,000 per kilogram, or $29,000 per

kilogram if the CI had the cocaine delivered to the Tampa/Orlando, Florida, area.

       8.     Following the November 15, 2018, meeting with MENDOZA, and at the agents’

request, the CI, on numerous occasions, spoke with MENDOZA via mobile telephone. During

one of these calls, MENDOZA offered to provide a 2017 Mercedes Benz to the CI as an earnest

payment for the delivery of cocaine to Tampa. On November 30, 2018, MENDOZA and

ALBERT PAULINO LEAL arrived in Gulfport and gave a Mercedes Benz to the CI. With

agents monitoring, the CI met MENDOZA and LEAL at a restaurant on Crossroads Parkway in

Gulfport. Afterward, I debriefed the CI, who relayed that MENDOZA and LEAL discussed

purchasing cocaine from the CI, for $29,000 per kilogram, with the CI transporting the narcotics

to them in the Tampa, Florida area. Agents discovered that the 2017 Mercedes Benz was reported


                                               4


                                                             EXHIBIT A
      Case 1:20-cv-00293-HSO-JCG Document 1-1 Filed 09/11/20 Page 5 of 8



stolen in Georgia on November 6, 2018.1

       9.     On December 12, 2018, while surveilled by agents, the CI and an undercover agent

met MENDOZA at a restaurant located on U.S. Highway 301 in Tampa, to receive payment for

the purported cocaine delivery. MENDOZA advised he did not possess the funds necessary to

pay for the cocaine, but he had buyers interested in purchasing additional kilograms of cocaine

from the CI. During the conversation, MENDOZA advised that a buyer in Orlando wanted to

purchase 20 kilograms, and another buyer in Tampa wanted to purchase 5 kilograms. MENDOZA

stated a vehicle was scheduled to bring the money to the CI and the undercover agent at the

restaurant. While waiting for the vehicle to arrive, MENDOZA called the person bringing the

money purchase the twenty kilograms of cocaine. During the conversation, MENDOZA handed

his mobile telephone to the CI. The CI spoke with the subject, believed by the CI to be LEAL,

who advised he was in Orlando, stating he could meet with the CI in approximately one to two

hours. After an extended period, the operation was terminated due to a failure to arrive in a

reasonable time by LEAL.

       10.    Following the unsuccessful operation in Tampa, and at the request of agents, the CI

continued to converse with MENDOZA related to the intended narcotics transaction.

MENDOZA informed the CI that LEAL, the owner of the Mercedes Benz utilized as an earnest

payment to the CI, was angry about the vehicle not being returned to him. LEAL attempted to

negotiate the return the vehicle and the purchase of several kilograms of cocaine from the CI.

LEAL also unsuccessfully attempted to negotiate the purchase of several kilograms of cocaine


       1
           The owner of the Mercedes Benz was a woman from Atlanta, Georgia, who was
unaffiliated with the drug trafficking organization. LEAL later told agents that he had purchased
the vehicle from used car dealer in the Atlanta area. The vehicle was subsequently recovered and
returned to the owner’s insurance company.
                                                  5


                                                             EXHIBIT A
      Case 1:20-cv-00293-HSO-JCG Document 1-1 Filed 09/11/20 Page 6 of 8



with an undercover law enforcement officer in Orlando, Florida, introduced to him by the CI.

       11.    Following several unsuccessful attempts to meet, on March 1, 2019, MENDOZA

contacted the CI and advised he and LEAL were in the Gulfport area. The CI arranged a meeting

at a restaurant on Crossroads Parkway in Gulfport. Agents observed a silver Cadillac, occupied

by four subjects, enter the business parking lot and park near the CI. Agents observed MENDOZA

and LEAL exit the vehicle and engage in conversation with the CI, who summoned an undercover

law enforcement officer, in possession of 2 kilograms of cocaine hydrochloride, to the location.

The undercover law enforcement officer exited his/her vehicle while the CI, MENDOZA, and

LEAL entered the vehicle to inspect the cocaine hydrochloride. Once they exited the vehicle, the

undercover law enforcement officer left. LEAL and MENDOZA showed the CI several bundles

of U.S. currency in the trunk of their vehicle. The CI instructed LEAL and MENDOZA to follow

him/her to a purported stash location to retrieve the remaining kilograms of cocaine. Upon

departing the business, the CI contacted me and stated that LEAL would summon a second

vehicle—carrying $190,000 to purchase any additional available cocaine —to the purported stash

location.

       12.    After departing the restaurant, a Harrison County Sheriff’s deputy conducted a

traffic stop on the vehicle for traffic violations at mile marker 35. The driver of the vehicle,

identified as Samuel George Mayers, attempted to dispose of a small plastic baggy, found to

contain cocaine, and engaged in a physical altercation with the Harrison County Sheriff’s deputy.

Upon observing the altercation, agents and deputies descended upon the location and all subjects

were removed from the vehicle. While conducting a post arrest search of the vehicle, deputies

opened the truck and observed a black backpack in the trunk. Upon the discovery of the bag,

LEAL stated, “That’s my bag and my money.” The bag contained United States currency, split
                                          6


                                                             EXHIBIT A
      Case 1:20-cv-00293-HSO-JCG Document 1-1 Filed 09/11/20 Page 7 of 8



into several rubber-banded groups with a large rubber band holding the smaller groups together,

and well as loose currency. Agents seized the cash and the other above-listed property for

forfeiture. During post-Miranda interviews, the parties provided conflicting stories.

       13.     On March 19, 2019, MENDOZA and LEAL were indicted in the Southern

Division of the Southern District of Mississippi. Indictment, ECF No. 23, United States v. Adbul

Yamil Mendoza and Albert Paulino Leal, 1:19-cr-49-LG-JCG. Both MENDOZA and LEAL were

charged with violating 21 U.S.C. § 846 (conspiracy to distribute a controlled substance) and 21

U.S.C. §§ 846 and 841 (attempt to possess with intent to distribute a controlled substance). On

July 25, 2019, MENDOZA pleaded guilty to Count 1 of the Indictment (conspiracy to distribute

a controlled substance, in violation of 21 U.S.C. § 846). On November 13, 2019, MENDOZA

was sentenced to 144 months imprisonment and two years of supervised release. On November

21, 2019, the Court granted the United States’ Motion to Dismiss as to LEAL.

V.     Conclusion

       14.     I have concluded that probable cause existed to seize the currency as drug proceeds.

My conclusion is based on statements made by both MENDOZA and LEAL regarding the

intended purchase of kilogram quantities of cocaine from the confidential informant. I reasonably

believe that the money was intended to facilitate this drug crime, or is directly related to drug

proceeds, in violation of 21 U.S.C. § 841 (drug trafficking) and § 846 (drug conspiracy) and is

therefore subject to forfeiture to the United States of America under 21 U.S.C. § 881.

     15.      I have concluded that probable cause existed to seize the listed mobile telephones,

Glock pistol, magazine and ammunition. My conclusion is based on statements made by both

MENDOZA and LEAL regarding the intended purchase of kilogram quantities of cocaine from

the confidential informant. I reasonably believe that the mobile telephones, the Glock pistol,
                                              7


                                                              EXHIBIT A
       Case 1:20-cv-00293-HSO-JCG Document 1-1 Filed 09/11/20 Page 8 of 8



-';)/=0=-.6/)5)1/=83=65),);=51=#),)55=5()4=36'=3)-=13=)4=)35,:=3,5=51=36'=

2314= )/=7)1,5)1/=1 = = = <=    = =36'=53!%+)/'=/=<=  ==36'=1/42)3:=/=)4=

5(3&3=46*5=51=&3$)563=51=5(=/)5=554=1"=.3)=6/3= ==<= =


             =,3=26346/5=51= == <=  =5(5=5(=&3'1)/'=)4=536=/=635=51

5(=45=1"=-:=+018,'=0=,)" =


       965=5()4= 5(=:=1"=25-3=             =



                                                             =1)/41/=
                                                             2),='/5=
                                                             1-,/=63)5:=/745)'5)1/4=




                                                   =


                                                                       EXHIBIT A
Case 1:20-cv-00293-HSO-JCG Document 1-2 Filed 09/11/20 Page 1 of 1
                                                       1:20cv293 HSO-JCG
